DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

The amendment filed December 9, 2021, has been entered.  Claims 1-3, 6-11, 14-18 and 21-29 are currently pending in the application.  Claim 13 has been cancelled.  All previous rejections of claim 13 have been withdrawn in view of the cancellation of claim 13.  The previous 112(b) rejections have been withdrawn in view of applicant’s claim amendments. 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
Claims 1-3, 6-11, 14-18 and 21-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ackilli et al. (WO 2006/102435-document 446 on 18 page IDS filed April 17, 2015).
Regarding claims 1, 14, 17 and 18, Ackilli et al. teach a flavored liquid beverage concentrate comprising a flavoring, acidulant, potassium salt of an acid, water and non-aqueous liquid (p. 4 lines 22-23; p. 6 lines 7-23; p. 7 lines 9-14).  The flavoring is present preferably at 3 to 15 wt. % (p. 6 lines 4-5), falling within the claimed ranges.  The acidulants including citric acid are present at 2 to 20 wt. % (p. 7 lines 11-12), which falls within the range of claim 1 and overlaps the range of claim 17.  The solvent can be a combination of water and ethanol, a non-aqueous liquid, and be present from 35 to 95% by weight of the flavoring concentrate (p. 6 lines 7-14).  Additional non-aqueous solvents are taught to be present as part of the flavor carrier (p. 6 lines 18-20).  Therefore, where the solvent is a combination of water and ethanol, and the flavor carrier additionally comprises non-aqueous solvents, it would have been obvious to have arrived at a concentrate containing amounts of water and non-aqueous liquid as claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding the ratios for the amount of acidulant:flavoring and the amount of acidulant:water, the amounts of flavoring taught by Ackilli fall within the claimed ranges.  Further, the amounts of acidulant fall within the range of claim 1 and overlap the range of claim 17, and the amount of water is obvious over Ackilli et al. as set forth above.  Therefore, the ratio of the amounts of acidulant:flavoring provided by the teachings of Ackilli et al. renders obvious the ranges of claims 1 and 17, as the prior art allows for the amount of acidulant to be greater than the amount of flavoring.  Additionally, the amount of acidulant taught by Ackilli et al. allows for more acidulant than water to be present in the concentrate.  
Therefore, given that the claimed ratios are obvious over the teachings of Ackilli et al., the flavored liquid beverage of the prior art would be expected to contain less dissociated acid and retain more flavor than an otherwise identical concentrate including water instead of non-aqueous liquid after storage as claimed.
As stated in In re Best
Regarding claim 2, non-aqueous liquids taught by Ackilli include propylene glycol, ethanol, triacetin, benzyl alcohol, and glycerol (p. 6 lines 18-20).  Ackilli also teach solvents for their concentrate including ethanol (p. 6 lines 7-9).
Regarding claim 3, Ackilli et al. teach acidulants including citric acid present at 2 to 20 wt. % (p. 7 lines 11-12).
Regarding claim 6, where Ackilli et al. teach the citric acid present at up to 20% by weight of the composition (p. 7 lines 11-12), and where the solvent in the composition can be combinations of water and ethanol (p. 6 lines 7-9), this allows for the ratio of acidulant to water to be 2:1 or more as there is no minimum amount of water required in the composition.
Regarding claim 7, Ackilli et al. teach that beverage concentrates are known to be in the form of suspensions due to the presence of water-insoluble solids (p. 1 lines 21-25).  Ackilli et al. further speak to the dispersion of ingredients in the concentrate, indicating that not all of the ingredients are dissolved (p. 3 lines 11-15).  Therefore, it would have been obvious to have provided the beverage concentrate as a suspension as beverage concentrates were known to comprise water-insoluble ingredients.
Regarding claim 8, Ackilli et al. teach a rapidly dissolving flavor composition concentrate (p. 3 lines 5-6).  They further speak to flavor carriers being non-aqueous liquids including propylene glycol, ethanol and glycerol (p. 6 lines 16-23).  Additionally, Ackilli et al. teach acidulants including citric acid (p. 7 lines 11-12).  Therefore, given that Ackilli et al. teach acidulants that are the same as the claimed invention, as well as non-aqueous solvents that are the same as the claimed invention, it would have been obvious to have provided the concentrate of Ackilli et al. as a solution where the 
Regarding claims 9, 10, 21 and 22, Ackilli et al. teach the citric acid present at 2 to 20 wt. % (p. 7 lines 11-12).  They teach the flavoring preferably present at 3 to 15% (p. 6 lines 4-5).  The “flavor key” is only a portion of the flavoring according to the instant specification at [0043].  Therefore, the amounts of citric acid and flavoring taught by Ackilli et al. provide for a ratio of acidulant: flavor key as claimed, where the amount of the acidulant present in the beverage concentrate is greater than the amount of flavor key.  Even if the entirety of the flavoring is the flavor key, the amounts of acidulant and flavoring taught by Ackilli et al. allow for ratios as claimed.  
Regarding claim 11, Ackilli et al. does not teach the water activity of their concentrate.  However, given that the concentrate of Ackilli has a low water content as set forth above with regard to claim 1, the concentrate is also considered to have a water activity as recited in claim 11. 
As stated in In re Best
Regarding claim 15, Ackilli et al. teaches the concentrate comprises potassium citrate, a buffer, at about 2 to 5 wt. % of the composition (p. 7 lines 12-14), falling within the claimed range.
Regarding claim 16, Ackilli et al. do not teach the specific ratio at which the concentrate is to be diluted.  However, they do teach the concentrates to be dispensed “in small single serving packages pre-measured for use with a standard 12 or 16-ounce water bottle” (p. 16 lines 4-5).  Based on these teachings, one of ordinary skill would have been able to determine, through no more than routine experimentation, the ratio for dilution with water (a potable liquid) to arrive at a ratio, and, in turn, acid concentration in a beverage as claimed.
Regarding claims 23 and 24, where Ackilli et al. teach flavorings including lemon and orange (p. 5 lines 21-23), these flavorings are considered to comprise terpenes and sesquiterpenes to meet the claims.  Applicant’s specification at [0019] notes that citrus flavorings contain terpenes and sesquiterpenes.
Regarding claim 25, Ackilli et al. teach a flavored liquid beverage concentrate comprising a flavoring, acidulant, potassium salt of an acid, water and non-aqueous liquid (p. 4 lines 22-23; p. 6 lines 7-23; p. 7 lines 9-14).  The flavoring is present preferably at 3 to 15 wt. % (p. 6 lines 4-5), falling within the claimed range.  The acidulants including citric acid are present at 2 to 20 wt. % (p. 7 lines 11-12), which overlaps and thereby renders obvious the claimed range.  Ackilli et al. teach non-nutritive sweeteners including sucralose, cyclamates, acesulfame potassium, aspartame and “the like.”  The sweeteners are present at .3 to 2% by weight of the concentrate, falling within the claimed range (p. 12 lines 5-14, 21-22).
The solvent can be a combination of water and ethanol, a non-aqueous liquid, and be present from 35 to 95% by weight of the flavoring concentrate (p. 6 lines 7-14).  Additional non-aqueous solvents are taught to be present as part of the flavor carrier (p. 6 lines 18-20).  Non-aqueous liquids taught by Ackilli include propylene glycol, ethanol, triacetin, benzyl alcohol, and glycerol (p. 6 lines 18-20).  Ackilli also teach solvents for their solvent system including ethanol (p. 6 lines 7-9). 
Therefore, where the solvent is a combination of water and ethanol, and the flavor carrier additionally comprises non-aqueous solvents, it would have been obvious to have arrived at a concentrate containing amounts of water and non-aqueous liquid as claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding the ratios for the amount of acidulant:flavoring and the amount of acidulant:water, the amounts of flavoring taught by Ackilli fall within the claimed ranges.  Further, the amounts of acidulant overlap the claimed range, and the amount of water is obvious over Ackilli et al. as set forth above.  Therefore, the ratio of the amounts of acidulant:flavoring provided by the teachings of Ackilli et al. renders obvious the ranges of claim 25, as the prior art allows for the amount of acidulant to be greater than the amount of flavoring.  Additionally, the amount of acidulant taught by Ackilli et al. allows for more acidulant than water to be present in the concentrate.  
Therefore, given that the claimed ratios are obvious over the teachings of Ackilli et al., the flavored liquid beverage of the prior art would be expected to contain less 
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Regarding 26, where Ackilli et al. teach flavorings including lemon and orange (p. 5 lines 21-23), these flavorings are considered to comprise terpenes and sesquiterpenes to meet the claims.  Applicant’s specification at [0019] notes that citrus flavorings contain terpenes and sesquiterpenes.
Regarding claims 27 and 28, Ackilli et al. teach the beverage concentrate to include non-nutritive sweeteners including sucralose, cyclamates, acesulfame potassium, aspartame and “the like” (p. 12 lines 5-14).
Regarding claim 29, Ackilli et al. teach the inclusion of a coloring ingredient in their composition for achieving the desired color (p. 13 lines 4-7). They do not speak to the storage stability of the beverage concentrate comprising the non-aqueous liquid compared with a beverage concentrate that has the non-aqueous liquid replaced with water.  However, given that the disclosure of Ackilli allows for a flavored liquid beverage concentrate containing a non-aqueous liquid as set forth above with regard to claim 25, 
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.

Response to Arguments

Applicant’s arguments filed December 9, 2021, have been fully considered, but they are not persuasive.
Applicant argues that they found significant improvement when limiting the water content of flavored liquid beverage concentrate (Remarks, pp. 10-11).
This argument is not persuasive.  While applicant provides results in the specification (e.g., Tables 3 and 5) showing sensory data after beverage concentrates have been stored under different conditions, it is not clear that a water content as claimed provides an unexpected result to overcome the prima facie case of obviousness set forth above.  For example, in Table 3, the samples containing 15% water are not demonstrably different from the samples containing 25% water at Weeks 
Looking to Table 5, only the sample containing 65% water was not “Slightly/moderately different than the control” at Week 1.  At week 4, the samples containing from 5% to 25% water are all “Slightly/moderately different than the control.”
Therefore, given that the claims are not commensurate with the showings in the specification, and given the fact that the claimed water content does not consistently show an “improvement” where the prior art generally teaches an amount of solvent (which includes water and ethanol) that renders obvious the claimed amounts, all claims continue to be rejected over the prior art as set forth above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791